   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 1 of 16. PageID #: 1



              IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OHIO

 RHONDA F. JONES,                       )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )
                                        )      No. 1:20-cv-365
 OHIO NATIONAL LIFE                     )
 INSURANCE COMPANY and OHIO             )      JURY TRIAL DEMANDED
 NATIONAL LIFE ASSURANCE                )
 CORPORATION,                           )
                                        )
                          Defendants.
______________________________________



                                COMPLAINT

      1.     Like millions of Americans, Plaintiff Rhonda Jones trusted her

insurance company and its agents to sell her products that were suitable to her

age, needs, income, assets, and risk tolerance. In fact, Ohio and Federal law

require that they do so.

      2.     But in this case, that trust was misplaced. Instead, her insurance

agent—who had recently declared bankruptcy, faced hundreds of thousands of

dollars in liens, and had been credibly accused by other clients of selling them

unsuitable products—sold Jones a “key man” variable life insurance policy.

      3.     These policies are generally purchased by companies to ensure

business continuity in case a key executive dies. They are usually paid for by

the company, for the benefit of the company.



                                       1
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 2 of 16. PageID #: 2



      4.     This policy (initially for nearly $5 million, later increased to $6

million) was, on its face, unsuitable for a middle-aged, middle-income woman

who worked as a part-time bookkeeper at a modest, husband-and-wife

packaging company. It was also unbelievably expensive, at a premium cost of

$200,000 annually, paid for by Jones.

      5.     Despite the facial unsuitability of this product for Jones,

Defendants in this case issued the policy without any investigation of its

suitability. Had they investigated, they would have uncovered even more

evidence of unsuitability, such as the fact that the annual premiums were

nearly four times Jones’ annual income; that the agent had falsely inflated her

income and assets on her application and told her that the premiums were tax

deductible, when they were not; that her employer was not a company that

could ever need a “key man” policy; and that the agent’s deteriorating financial

situation gave him incentives to over-sell financial products. Defendants

issued this policy for a simple reason: key man policies are highly profitable.

      6.     Jones paid $400,000 in premiums for an insurance policy that she

never needed, never wanted, and should never have been sold. Defendants are

liable under Ohio and Federal law for the damages she has sustained because

of the sale of this unsuitable product.

                       JURISDICTION AND VENUE

      7.     This Court has subject-matter jurisdiction over this action under

28 U.S.C. § 1331, because it alleges a violation of Rule 10b-5 of the 1934


                                          2
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 3 of 16. PageID #: 3



Securities Exchange Act, codified at 15 U.S.C. § 78a (implementing regulations

at 17 C.F.R. § 240.10b-5). The Court has jurisdiction over the pendent state

law claims under 28 U.S.C. § 1367(a).

      8.     Alternatively, this Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1332, because there is diversity of the parties and the

amount in controversy exceeds $75,000, exclusive of interests and costs.

      9.     This Court has personal jurisdiction over Defendants because

their principal places of business are in this State.

      10.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred within this district.

      11.    Alternatively, venue is proper pursuant to 28 U.S.C. § 1391(c)(2)

because this Court maintains personal jurisdiction over Defendants.

                                   PARTIES

      12.    Plaintiff Rhonda Jones is a citizen of Charlotte, North Carolina

and was at all times relevant.

      13.    Defendant Ohio National Life Insurance Company, a wholly

owned stock subsidiary of Ohio National Financial Services, Inc., has its

principal place of business in Cincinnati, Ohio. Defendant Ohio National Life

Assurance Corporation, a wholly owned stock subsidiary of Ohio National Life

Insurance Company, has its principal place of business in Cincinnati, Ohio.




                                        3
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 4 of 16. PageID #: 4



       14.    Plaintiff reserves the right to amend this Complaint to add other

defendants as discovery continues.

                         FACTUAL ALLEGATIONS

       15.    In 2016, Plaintiff Rhonda Jones was a part-time bookkeeper for

her husband’s packaging business, Jax Enterprises LLC in Charlotte, North

Carolina, earning $54,000 in W-2 income per year. She maintained brokerage

accounts with James T. Flynn, a broker-dealer with Voya Financial Advisors

(from May 2013 to February 2017) and IFS Securities (from February 2017 to

February 2018), located in Greenville, South Carolina. Jones invested a

substantial amount of money in these accounts, the product of her hard work

and savings over many years.

       16.    In 2016, Jones approached Flynn because she was interested in

long-term investments, including possibly in a variable life insurance policy.

As her agent, Flynn had intimate knowledge of Jones’ age, income, net worth,

assets, and tolerance for financial risk.

       17.    Defendants maintain a “Just In Time” appointments procedure

that permits independent brokers-dealers to be appointed Defendants’

authorized agents. On information and belief, Flynn was at times relevant to

this Complaint an authorized agent of Defendants, selling their products.

       18.    Unbeknownst to Jones, Flynn was in serious financial and

personal difficulties.




                                        4
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 5 of 16. PageID #: 5



      19.    The BrokerCheck system was developed by the Financial

Industry Regulatory Authority (FINRA), a securities industry oversight group,

to help investors and firms “make informed choices about the brokers and

brokerage firms with which they may wish to do business.” About BrokerCheck

Reports,        FINRA        (accessed       February        12,       2020),

https://www.finra.org/investors/about-brokercheck-reports.      BrokerCheck

maintains files regarding securities brokers and firms, including “information

about customer disputes, disciplinary events and financial matters on the

broker’s record.” Id.

      20.    Flynn’s “BrokerCheck” record, on file with FINRA, reveals that

since 2005 he had been subject to more than $280,000 in judgments and liens,

and had filed for bankruptcy in 2013 claiming debts of more than $3.5 million.

Prior to Jones seeking Flynn’s investment advice in 2016, a customer had

already filed a complaint against Flynn, for more than $120,000, alleging that

his broker “through Mr. Flynn’s conduct, executed unauthorized, unsuitable

trades involving a single stock in claimant’s former brokerage account in

October 2012.” See James Travis Flynn BrokerCheck File (accessed February

12, 2020), https://brokercheck.finra.org/individual/summary/3082615.

      21.    Defendants had access to Flynn’s BrokerCheck file. On

information and belief, the existence of these files and the information

contained within them are well known within the financial industry.




                                      5
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 6 of 16. PageID #: 6



      22.    An agent in financial distress has substantial incentives to “over-

sell” to his clients, selling them financial instruments unsuitable to their age,

needs, income, assets, and risk tolerance, so that the agent can then reap

increased sales commissions.

      23.    This is precisely what Flynn did to Jones. Knowing that she relied

upon him because she had little understanding of the securities at issue, he

convinced her to purchase a multi-million variable life insurance policy, telling

her that this was solid investment for her, and that the premiums on this policy

would be tax-deductible.

      24.    Eventually, on Flynn’s advice, on August 16, 2016 Jones applied

for approval of what eventually would be Policy No. I7183119, issued by the

Ohio National Life Insurance Company in that amount. The original amount

of the policy was $4,997,000. On December 2, 2016, again on Flynn’s advice,

the policy amount was increased to $6 million.

      25.    So anxious was Flynn to close the approval of this policy that on

November 21, 2016, his representative emailed Jones to assure her that Flynn

had “spoken to several representatives at Ohio National, and everyone,

including the president of the company, has made this a top priority.”

      26.    Jones did not understand that the policy she was purchasing was

not a standard variable life insurance policy, but rather was a “key man” policy.

These policies are generally purchased by companies to insure the lives of key

executives and ensure business continuity in case of their death. Generally,


                                       6
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 7 of 16. PageID #: 7



the company pays the premium for these policies and is the beneficiary if the

insured dies.

      27.       This policy was entirely unsuited to Jones’ needs and in no way

represented a suitable investment for a middle-aged bookkeeper with a

relatively modest income from her husband-and-wife company. Moreover, it

was extraordinarily expensive, with annual premiums of $200,000. Nor were

these premiums tax deductible, as Flynn claimed.

      28.       Defendants should also have known that this was an entirely

unsuitable policy for a bookkeeper at a relatively small commercial concern.

This is especially so considering that Defendants were aware (because Flynn

stated so on the application) that the premiums were paid directly out of Jones’

own income, yet the policy was for the benefit of the company—an almost

unheard of arrangement for a key man policy.

      29.       To ensure that the application was approved, Flynn falsely

inflated Jones’ income and assets on the application.

      30.       Nonetheless, despite the red flags that should have put any

reasonable issuer on notice that the policy was unsuitable and caused a

reasonable issuer to investigate further, Defendants issued the policy.

      31.       Had Defendants investigated the application because of these red

flags, that investigation would have disclosed that (a) Jones was not a “key

man” necessary to the operations of Jax Enterprises, which was itself a

relatively modest husband-and-wife concern, (b) Flynn falsely inflated Jones’


                                         7
    Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 8 of 16. PageID #: 8



income and assets and told her the policy premiums were tax deductible, which

they were not, (c) Jones’ income was entirely insufficient to pay the premiums

for this policy, and (d) Flynn was in financial distress and was incentivized to

sell unsuitable securities to clients, and in fact had already been accused of

doing so by another client.

       32.    Under the Ohio Administrative Code, “An insurer’s issuance of an

annuity … shall be reasonable under all the circumstances actually known to

the insurer at the time the annuity is issued.” Ohio Admin. Code § 3901-6-

13(4)(b). 1 The same Code provision requires insurers and agents to “have

reasonable grounds for believing that the recommendation is suitable for the

consumer on the basis of the facts disclosed by the consumer as to the

consumer’s investments and other insurance products and as to the consumer's

financial    situation   and   needs,   including   the   consumer's   suitability

information.” Id. § 3901-6-13(F)(1). Even given Flynn’s misrepresentations,

Defendants’ issuance of this variable life insurance policy was not reasonable

under all the circumstances known by Defendants.

       33.    Defendants are solely responsible for the information they require

on life insurance applications, and can shape those information requests as

needed to require more or less information about whether a policy is suitable

for an insured.




1
 Under the Code, “annuity” simply means “an insurance product under state
law that is individually solicited.” Ohio Admin. Code 3901-6-13(E)(1).
                                        8
   Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 9 of 16. PageID #: 9



      34.      Key man policies are extremely profitable for both insurance

companies and agents. Such policies generate substantial premiums for the

insurance company that issues it, and substantial premiums for the agent who

sells it. These high premiums and high commissions were concealed from

Jones, who believed she had been sold a policy that suited her age, needs,

income, assets, and risk tolerance, when in fact—as Defendants were or should

have been aware—she had not.

      35.      In September 2018, FINRA barred Flynn from association with

any FINRA member in all capacities. As of this date, Flynn has been the

subject of at least 25 complaints from customers who allege that he steered

them into unsuitable or unsustainable investments for his own benefit.

      36.      Since purchasing the variable life insurance policy from

Defendants, Jones has paid $400,000 in premiums.

      37.      In 2019, after Jones filed a complaint alleging fraud with South

Carolina insurance regulators and demanded cancellation of the policy and

return of her premiums, Defendants directed the regulators to Voya Financial

Advisors and refused to respond substantively to the complaint.

                                COUNT 1
                      VIOLATION OF SEC RULE 10b-5
                         (Against all Defendants)

      38.      Plaintiff realleges the preceding paragraphs as if fully set forth

herein and, to the extent necessary, pleads this cause of action in the

alternative.


                                        9
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 10 of 16. PageID #: 10



      39.    Under SEC Rule 10b-5, a person may not directly or indirectly

“employ any device, scheme, or artifice to defraud, … make any untrue

statement of a material fact or to omit to state a material fact … or … engage

in any act, practice, or course of business which operates or would operate as

a fraud or deceit upon any person, in connection with the purchase or sale of

any security.” 17 C.F.R. § 240.10b-5.

      40.    A failure to make a suitability determination—i.e., whether a

particular security is suitable for an investor given, inter alia, that investor’s

age, needs, income, assets, and risk tolerance—can constitute securities fraud

under SEC Rule 10b-5. See, e.g., Clark v. John Lamula Investors, Inc., 583 F.2d

594, 599–600 (2d Cir.1978); O’Connor v. R.F. Lafferty & Co., Inc., 965 F.2d 893,

896–97 (10th Cir.1992); Cooper v. Pacific Life Ins. Co., 229 F.R.D. 245, 252-53

(N.D. Ga. 2005); see generally, Lewis D. Lowenfels & Alan R. Bromberg,

Suitability in Securities Transactions, 54 Bus. Law. 1557 (1999).

      41.    An insurer’s “failure to undertake suitability reviews, or engage

in suitability oversight, could constitute securities fraud” under SEC Rule 10b-

5, even when an agent is involved, when there is evidence that the insurer was

on notice that the policy was unsuitable. Cooper, 229 F.R.D. at 255.

      42.    Here, there was ample evidence that the variable life insurance

policy issued to Jones was unsuitable, since key man policies are rarely issued

to cover employees of small commercial concerns, and are almost never issued

for the benefit of the company when the premiums are paid by the insured.


                                        10
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 11 of 16. PageID #: 11



      43.    These red flags alone should have demonstrated to Defendants

that this policy was unsuitable for Jones.

      44.    Furthermore, these red flags should have been sufficient to cause

Defendants to investigate further the suitability of this policy. Had they done

so, that investigation would have disclosed that (a) Jones was not a “key man”

necessary to the operations of Jax Enterprises, (b) Flynn falsely inflated Jones’

income and assets and told her the policy premiums were tax deductible, which

they were not, (c) Jones’ income and assets were entirely insufficient to pay the

premiums for this policy, and (d) Flynn was in financial distress and was

incentivized to sell unsuitable securities to clients, and in fact had already been

accused of doing so.

      45.    Defendants sold Jones an unsuitable product in violation of SEC

Rule 10b-5 because a key man policy is highly profitable, more so than other

insurance products.

      46.    Because of Defendants’ violation of SEC Rule 10b-5, Jones is

entitled to recover actual damages sustained. Such damages include, without

limitation, monetary losses and actual, punitive, and consequential damages,

in an amount to be proven at trial.




                                        11
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 12 of 16. PageID #: 12



                          COUNT 2
     VIOLATION OF OHIO CONSUMER SALES PRACTICES ACT
                   (Against all Defendants)

      47.      Plaintiff realleges the preceding paragraphs as if fully set forth

herein and, to the extent necessary, pleads this cause of action in the

alternative.

      48.      Jones has standing to pursue this claim as Plaintiff has suffered

injury in fact and has lost money or property as a result of Defendants’ actions

as set forth above.

      49.      Jones’ purchase of the variable life insurance policy as alleged in

this Complaint was a “consumer transaction” within the meaning of the Ohio

Consumer Sales Practices Act, Ohio Revised Code §§ 1345.02(A) & 1345.03(A).

      50.      Defendants’ actions as alleged in this Complaint constitute an

“unfair, deceptive or unconscionable act or practice in connection with a

consumer transaction” within the meaning of the Ohio Consumer Sales

Practices Act, Ohio Revised Code §§ 1345.02(A) & 1345.03(A).

      51.      Alternatively, Defendants’ actions as alleged in this Complaint

violate the Ohio Consumer Sales Practices Act because they constitute a

violation of Ohio Administrative Code § 3901-6-13(4)(b). See Frey v. Vin Devers,

Inc., 80 Ohio App. 3d 1, 6 (1992).

      52.      Defendants sold Jones an unsuitable product in violation of the

Ohio Consumer Sales Practices Act because a key man policy is highly

profitable, more so than other insurance products.


                                        12
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 13 of 16. PageID #: 13



      53.       As a result of this conduct, Jones expended money she would not

otherwise have spent, on a variable life insurance policy unsuited for her age,

needs, income, assets, and risk tolerance.

      54.       Jones seeks an order awarding her all actual damages sustained,

in an amount to be proved at trial, and in addition any treble damages or other

damages to which she might be entitled under Ohio Revised Code § 1345.09,

including attorney’s fees under Ohio Revised Code Section § 1345.09(F)(2).

                              COUNT 3
                NEGLIGENCE UNDER OHIO COMMON LAW
                       (Against All Defendants)

      55.       Plaintiff realleges the preceding paragraphs as if fully set forth

herein and, to the extent necessary, pleads this cause of action in the

alternative.

      56.       Jones has standing to pursue this claim as Plaintiff has suffered

injury in fact and has lost money or property as a result of Defendants’ actions

as set forth above.

      57.       Defendants owed a common law duty to Jones to ensure that

securities sold to her are suitable given her age, needs, income, assets, and risk

tolerance.

      58.       Defendants breached this duty by failing to investigate clear red

flags as alleged herein that the variable life insurance policy sold to her was

not suitable.




                                         13
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 14 of 16. PageID #: 14



      59.    Had Defendants conducted this investigation, they would not

have sold the variable life insurance product to Jones.

      60.    In addition, Ohio Administrative Code § 3901-6-13 creates a duty

on the part of all insurers to ensure that the suitability of their products under

all the circumstances actually known to the insurer at the time the annuity is

issued. Even given Flynn’s misrepresentations, Defendants’ issuance of this

variable life insurance policy was not reasonable under all the circumstances

known by Defendants.

      61.    Furthermore, these red flags should have been sufficient to cause

Defendants to investigate the suitability of this policy. Had they done so, that

investigation would have disclosed that (a) Jones was not a “key man”

necessary to the operations of Jax Enterprises, (b) Flynn falsely inflated Jones’

income and assets and told her the policy premiums were tax deductible, which

they are not, (c) Jones’ income and assets were entirely insufficient to pay the

premiums for this policy, and (d) Flynn was in financial distress and was

incentivized to sell unsuitable securities to clients, and in fact had already been

accused of doing so.

      62.    These breaches as alleged herein were the proximate cause of

Jones’ damages.

      63.    Defendants sold Jones an unsuitable product in breach of their

duty under Ohio common law because a key man policy is highly profitable,

more so than other insurance products.


                                        14
  Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 15 of 16. PageID #: 15



      64.      Because of the breaches described herein, Jones is entitled to

recover actual damages sustained. Such damages include, without limitation,

monetary losses and actual, punitive, and consequential damages, in an

amount to be proven at trial.

                          COUNT 4
        UNJUST ENRICHMENT UNDER OHIO COMMON LAW
                   (Against All Defendants)

      65.      Plaintiff realleges the preceding paragraphs as if fully set forth

herein and, to the extent necessary, pleads this cause of action in the

alternative.

      66.      Defendants have been and continue to be unjustly enriched, and

have obtained and continues to obtain sales, profits, monetary and other unjust

rewards due to their wrongful acts complained of herein.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court grant the

following relief against Defendants:

        a)     that the Court enter a declaration or declaratory judgment that

               Defendant’s acts and practices have violated and continue to

               violate the Ohio and Federal laws cited herein;

        b)     that the Court enter an award of actual damages including but

               not limited to compensatory, incidental, consequential, statutory,

               treble, and punitive damages amounts as the Court or jury will

               determine, in accordance with applicable law;


                                        15
Case: 1:20-cv-00356-PAB Doc #: 1 Filed: 02/18/20 16 of 16. PageID #: 16



     c)   attorney’s fees and court costs, including all recoverable interest;

     d)   any other legal or equitable relief to which Plaintiff may be

          entitled.

    TRIAL BY JURY IS DEMANDED.


                                     Respectfully submitted,

                                     /s/ Chetan Patil
                                     Chetan Patil (OH Bar No. 0086995)
                                     Patil Law, P.C.
                                     1100 Glendon Avenue, Floor 17
                                     Los Angeles, CA 90024
                                     cp@patillaw.com
                                     800-950-6553

                                     February 18, 2020




                                    16
